Citation Nr: 1733119	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-34 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right ankle disability, to include as secondary to service-connected right knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1993 through August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In a May 2015 decision, the Board remanded the above-listed issue for further development.  That development has been completed to the extent possible.  The matter is again before the Board for further appellate review.


FINDING OF FACT

The Veteran does not have a right ankle disability etiologically related to her service-connected right knee disabilities.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.310) were initially provided in the 2012 Statement of the Case and were again provided in the 2015 Supplemental Statement of the Case.  Since she has had adequate notice of the pertinent laws, they will not be repeated here.

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The Veteran contends that she is entitled to secondary service connection for her right ankle disability.  Specifically, she contends that in November 2009, her right knee gave out while she was walking down some stairs, which caused her to injure her right ankle.

VA treatment records dated December 2009 note the Veteran entered the ER after injuring her ankle the night before when she missed a step while walking down the stairs and inverted her ankle.  A podiatry note from the same day reflected her  report of slipping down a step and spraining her ankle.  Later, a March 2010 podiatry note recorded that the Veteran reported falling and injuring her ankle.  A May 2010 podiatry treatment record noted the Veteran reported that she was going down the steps when her right knee gave out and she fell on her ankle while it was inverted.  No treatment records reflect the Veteran reported falling due to her service connected right knee giving out prior to May 2010.  The Veteran only began claiming her knee gave out and caused her ankle injury after she had filed her claim.

In May 2015, the Veteran's primary physician wrote a nexus statement opining it was at least as likely as not that the Veteran's right ankle disability was etiologically related to her right knee disabilities because her knee buckled, causing her to fall down the stairs, which led to a severe right ankle sprain.  The Board does not find this opinion to be persuasive.  The statement relies on the Veteran's self-report that her knee gave out and she injured her ankle when she fell.  The Board expressly finds her report not credible as it is contradicted by the records contemporaneous with the fall.

In accordance with the Board remand, in September 2015, the RO obtained an opinion regarding the etiology of the Veteran's right ankle injury.  The examiner opined it was less likely than not that the Veteran's right ankle injury was etiologically related to her right knee disabilities because her right ankle injury was diagnosed as an inversion injury, not a secondary injury, and was not caused by knee instability.  Further, the examiner noted that ER and podiatry treatment records, made at the time the Veteran first reported her injury, noted she reported injuring her ankle when she missed a step, not because her knee buckled.  The Board finds this opinion to be adequate because, after reviewing the Veteran's claims file, the examiner explained that an inversion ankle injury would not be caused by knee instability and noted the Veteran's current claim that her knee gave way causing her to fall did not align with the contemporaneous report given at the ER.

As such, the claim for entitlement to service connection for the Veteran's right ankle disability secondary to her service-connected right knee disability is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a right ankle disability, to include as secondary to service-connected right knee disabilities, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


